Exhibit 10.26

 

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed._
Additionally, schedules and attachments to this exhibit have been omitted
pursuant to Regulation S-K, Item 601(a)(5).

 

SECOND AMENDMENT TO COMPOUND LICENSE AGREEMENT FOR APG-1197

 

This second amendment (the “Second Amendment”), dated as of January 8, 2020 (the
“Amendment Effective Date”) is made by and between Ascentage Pharma Group Corp.
Ltd., a Hong Kong corporation (“Ascentage”), with a business address at 11/F,
AXA CENTRE, Gloucester Road, Wanchai, Hong Kong, and Unity Biotechnology, Inc.,
a Delaware corporation (“Unity”), with a business address at 3280 Bayshore Blvd,
Suite 100, Brisbane, California 95002.  Ascentage and Unity are sometimes
referred to herein as individually as a “Party” and collectively as the
“Parties.”

 

BACKGROUND

 

Ascentage and Unity are parties to that certain Compound License Agreement for
APG1197 dated January 2, 2019, (the “Original APG-1197 License Agreement”)
pursuant to which Ascentage granted Unity exclusive rights to a BCL Compound
known as APG-1197 for the prophylaxis and treatment of, and palliation of
symptoms associated with, age related indications other than Oncology
Indications.  

 

The Parties amended the Original APG-1197 License Agreement on November 19, 2019
to reflect certain updates to the Licensed Patents. The Parties now wish to
further amend the Original APG-1197 License Agreement to update the descriptions
of the Licensed Patents.  Except as expressly modified hereby, the Original
APG-1197 License Agreement shall continue in full force according to its terms.

 

NOW, THEREFORE, for and in consideration of the covenants, conditions and
undertakings hereinafter set forth, it is agreed by and between the Parties as
follows:

 

AGREEMENT

 

1.Exclusivity with Respect to Licensed Compound. Section 2.5 shall be amended
and restated in its entirety to read as follows:

 

“Ascentage hereby covenants that except as expressly permitted under any future
agreement that the Parties may enter into pursuant to Article 9 below pertaining
to the China JVCO, Ascentage shall not: (a) research, develop, use or
commercialize, and shall not authorize any Affiliate or other Third Party to
research, develop, use or commercialize, the Licensed Compound or any Licensed
Product, or (b) manufacture, or authorize any Third Party to manufacture, the
Licensed Compound or any Licensed Product.”

 

2.Licensed Patents. Schedule 1.5 (“Licensed Patents”) shall be amended and
restated in its entirety as set forth on Exhibit A hereto.  

 

3.Miscellaneous. This Second Amendment shall inure to the benefit of and be
binding upon the parties and their respective heirs, successors, trustees,
transferees and assigns.  In the event of a conflict between the provisions of
this Second Amendment and the provisions of the Original APG-1197 License
Agreement or that Compound Library and Option Agreement by and between the
Parties dated February 22, 2016, as amended on March 28, 2018, the provisions of
this Second Amendment shall control.  This Second Amendment may be executed in
any number of counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed by their authorized representatives and delivered in duplicate
originals as of the Second Amendment Effective Date.

 

Ascentage Pharma Group CORP. LTD.UNITY BIOTECHNOLOGY, INC.

By:/s/ Dajun Yang, MD, PhDBy: /s/ Keith Leonard

Name: Dajun Yang, MD, PhDName:  Keith Leonard

Title:  Chief Executive OfficerTitle:  Chief Executive Officer

 

2

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

SCHEDULE 1.15

LICENSED PATENTS

(as may be amended from time to time)

Omitted pursuant to Regulation S-K, Item 601(a)(5)

 

 

 

 

 